                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 11, 2018
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

ALEXIS PARNELL-DOUGHARTY, et al, §
                                 §
      Plaintiffs,                §
VS.                              § CIVIL ACTION NO. 3:18-CV-00206
                                 §
EMPEREON MARKETING, LLC,         §
                                 §
      Defendant.                 §

                                        ORDER


         Before the Court is the Parties’ Joint Motion to Reschedule the Scheduling
 Conference and for Extension of Time for Defendant to Answer or Otherwise
 Respond and Stipulation Regarding Tolling of the Statute of Limitations Pursuant to
 29 U.S.C. § 216(b) (Dkt. 54), filed by the Parties. The Court, having considered the
 Motion, finds that the Motion is well taken and that it should be GRANTED.
         IT IS THEREFORE ORDERED as follows:
      1. The Joint Motion to Reschedule the Scheduling Conference and for
         Extension of Time for Defendant to Answer or Otherwise Respond and
         Stipulation Regarding Tolling of the Statute of Limitations Pursuant to 29
         U.S.C. § 216(b) is GRANTED.
   2. Defendant’s answer/response deadline is extended by 14 days to November
         21, 2018.
   3. The statute of limitations is tolled from August 24, 2018 until November 21,
         2018 for Plaintiffs and all persons who become Class Members in this action.




1/2
  4. The Scheduling Conference currently set for October 23, 2018 is reset for
      December 13, 2018 at 9:30 AM before Magistrate Judge Andrew Edison, 601
      Rosenberg Street, 7th Floor Courtroom, Galveston, TX 77550.
      SIGNED at Galveston, Texas, this 11th day of October, 2018.


                                         ___________________________________
                                         George C. Hanks Jr.
                                         United States District Judge




2/2
